Citation Nr: 1332671	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  He died in July 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Milwaukee RO.  The claim is now in the jurisdiction of the Reno RO.

In September 2013, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is located in the Virtual VA paperless (electronic) processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

At her hearing before the Board in May 2013, the appellant stated that two VA nurses and a social worker wrote letters in support of the Veteran's claim for service connection for hepatitis (which was adjudicated by the RO in April 2011, prior to his death) in late 2010 or early 2011.  However, it does not appear that these letters are associated with the claims folder.  Efforts to obtain them should be made on remand.

In addition, the Veteran was afforded a VA examination in October 2003.  It was noted at that time that he had a history of snorting cocaine and using intravenous heroin.  It was also noted that he had a history of unprotected sex with different partners in the past and that his service treatment records showed a GC smear that was positive.  In an addendum to the report in May 2004, the examiner stated that it was felt that the risk of transmission of Hepatitis C through drug abuse was more than through sexual transmission; therefore, it was the examiner's opinion that the most likely risk factor for the Veteran having acquired Hepatitis C was his history of drug abuse.  There was no opinion as to Hepatitis B, which is also listed as an underlying cause of death on the Veteran's death certificate.  In addition, the appellant has argued that the Veteran's hepatitis resulted from his in-service exposure to herbicides.  Therefore, an additional opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  As noted above, at her hearing before the Board in May 2013 the appellant stated that two VA nurses and a social worker wrote letters in support of the Veteran's claim for service connection for hepatitis in late 2010 or early 2011.  Make arrangements to obtain these letters.  

2.  Thereafter, obtain a VA medical opinion from an appropriate examiner.  The claims folder must be provided to and reviewed by the examiner in conjunction with the procurement of this medical opinion.

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis B and/or Hepatitis C had its clinical onset during active service or is related to any in-service disease, event, or injury, to include unprotected sex and/or exposure to herbicides.  

In providing this opinion, the examiner should consider the service treatment records showing a positive GC smear, a conceded history of exposure to herbicides, the Veteran's history of intranasal cocaine use and intravenous heroin use, and the VA examination report dated in October 2003 with a May 2004 addendum.

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

3.  Finally, readjudicate the claim on appeal. If any benefit sought on appeal is not granted, the appellant and her representative should be furnished with another Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

